91 U.S. 206 (____)
MITCHELL
v.
BOARD OF COMMISSIONERS OF LEAVENWORTH COUNTY, KANSAS.
Supreme Court of United States.

*207 Messrs. R.M. & Quinton Corwine and Mr. J.W. English for the plaintiff in error.
No counsel appeared for the defendant in error.
*208 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
We think the decision in this case was correct. United States notes are exempt from taxation by or under state or municipal authority; but a court of equity will not knowingly use its extraordinary powers to promote any such scheme as this plaintiff devised to escape his proportionate share of the burdens of taxation. His remedy, if he has any, is in a court of law.
The decree is affirmed.